[Cite as McCoy v. Unknown, 2010-Ohio-4588.]


                                    Court of Claims of Ohio
                                                                          The Ohio Judicial Center
                                                                  65 South Front Street, Third Floor
                                                                             Columbus, OH 43215
                                                                   614.387.9800 or 1.800.824.8263
                                                                              www.cco.state.oh.us




CHARLES MCCOY

       Plaintiff

       v.

UNKNOWN

       Defendant

       Case No. 2010-03142-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF DISMISSAL


       {¶ 1} On February 23, 2010, this court issued an entry dismissing April D.
Martin, Cale Saric, and the Heath Police Department as defendants. The plaintiff was
ordered to submit an amended complaint which names a state entity as party defendant
on or before March 24, 2010, or face dismissal of his case. On April 30, 2010, plaintiff
filed an amended complaint naming the Heath Police Department as defendant. Heath
Police Department is not a state entity. Therefore, the case is DISMISSED without
prejudice. The court shall absorb the court costs of this case.




                                                ________________________________
                                                DANIEL R. BORCHERT
                                                Deputy Clerk

Entry cc:
Charles McCoy, #488-128
P.O. Box 7010
Chillicothe, Ohio 45601
DRB/laa
Filed 5/14/10
Sent to S.C. reporter 9/17/10